Citation Nr: 0932835	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-15 377	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back 
disability.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and C. S. 

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Appellant served in the Texas Army National Guard from 
October 1981 to May 1986 with periods of active duty for 
training from May 1982 to August 1982, in June and July 1984, 
and in August 1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

Following the hearing, the Appellant submitted additional 
argument and evidence and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).

Preliminary Matters 

Due Process 

In the rating decision in April 2007, the RO reopened the 
claim of service connection and denied the claim on the 
merits.  Nevertheless, the Board must determine whether new 
and material evidence has been presented to reopen the 
previously denied claim, before reaching the merits of the 
claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001). 

As the Board does determine that the evidence is new and 
material and reopens the claim, the Board will decide the 
claim on the merits.  And as the Appellant has been provided 
procedural due process, regarding the duty to notify and the 
duty to assist, which is more fully addressed under The 
Veterans Claims Assistance Act of 2000 (VCAA) and as the 
Appellant, through counsel, has been afforded the opportunity 
to provide additional argument and evidence, no further due 
process or evidentiary development is required before 
proceeding with appellate review of this matter. 

Veteran Status

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. Active military, 
naval, and air service includes any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.1(d). 

Active duty for training (ACDUTRA) includes full-time duty 
performed by members of the National Guard of any State under 
32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(22)(C); 
38 C.F.R. § 3.6(a), (c)(3). 

The Appellant served in the Texas Army National Guard from 
October 1981 to May 1986 with periods of active duty for 
training from May 1982 to August 1982 and in June and July 
1984, authorized under 32 U.S.C. § 503, which qualifies 
as active service for the purpose of VA disability 
compensation under38 U.S.C.A. § 101(22)(C) and 38 C.F.R. 
§ 3.6(a) and (c)(3).  He also had a period of active duty for 
training in August 1985.

However unless the Appellant establishes that he was disabled 
from a disease or injury incurred in line of duty, during a 
period of active duty for training, he does not meet the 
statutory definition of "Veteran" for the purpose of 
applying any statutory or regulatory provision that requires 
"Veteran" status, such as the presumption of soundness at 
entrance to active service, 38 C.F.R. § 3.304(b) or 
presumptive service connection for certain chronic diseases, 
38 C.F.R. § 3.307.




FINDINGS OF FACT

1.  In a rating decision in March 2004, the RO denied service 
connection for a low back disability.

2.  The additional evidence since the rating decision by the 
RO in March 2004, denying service connection for a low back 
disability, relates to an unestablished fact necessary to 
substantiate the claim. 

3.  The Appellant's current low back disability, residuals of 
a herniated disc at L4-L5 with ankylosis of the lumbar spine, 
did not have onset during a period of active duty for 
training. 

4.  Service connection is not in effect for any disability.


CONCLUSIONS OF LAW

1.  The rating decision by the RO in March 2004, denying the 
claim of service connection for a low back disability, became 
final.  38 U.S.C.A. § 7105(c) (West 2002 &. Supp. 2009); 38 
C.F.R. § 3.104 (2008).

2.  New and material evidence has been presented to reopen 
the claim of service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002 &. Supp. 2009); 38 C.F.R. 
§ 3.156 (2008).

3.  A low back disability, residuals of a herniated disc at 
L4-L5 with ankylosis of the lumbar spine, was not incurred in 
or aggravated by active duty for training.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008). 

4.  The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 2009); 
38 C.F.R. § 4.16 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, 
dated in January 2007.  On the claim to reopen, the Appellant 
was notified that new and material was needed to reopen the 
claim of service connection, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the 
claim was previously denied, that is, the lack of evidence 
establishing a link between the current low back disability 
and an injury in active service.    

The VCAA notice included the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

On the claim for a total disability rating, the VCAA notice 
included the evidence needed to substantiate the claim, 
namely, that the Appellant he was unable to secure or follow 
a substantial gainful occupation as a result of a service-
connected disability or disabilities provided that if there 
was one disability, the disability shall be ratable at 60 
percent or more, and if there were two or more disabilities, 
at least one disability was rated 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 

The Appellant was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and for the 
degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice);  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim); and 
of Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) 
(evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on 
employment and daily life and general notice of the 
criteria). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained the Appellant's  
service treatment records and post-service medical records as 
identified by the Appellant.  

The Appellant was afforded a VA examination to evaluate his 
back condition, and a VA opinion was obtained in April 2007.  
On the claim for a total rating, as the Appellant does not 
have a service-connected disability, there is no duty to 
obtain any VA medical examination or opinion.



As the Appellant has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Appellant in developing the 
facts pertinent to the claims is required to comply with the 
duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim

Procedural History and Evidence Previously Considered

By a rating decision in March 2004, the RO denied the claim 
of service connection for a low back disability on the basis 
that the current low back disability was unrelated to active 
service, that is, a period of active duty for training. 

After the Appellant was notified of the adverse determination 
and of his procedural and appellate rights, he did not the 
appeal the adverse determination and by operation of law the 
rating decision by the RO became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §3.104.

The evidence considered at the time of the rating decision in 
March 2004 consisted of the following:  

The service treatment records for the period of active duty 
for training from May 1982 to August 1982 contain no 
complaint, finding, history, treatment, or diagnosis of a low 
back abnormality.

Records of the Texas Army National Guard for the period of 
active duty for training in June and in July 1984 consists of 
a report of Duty Status or Line of Duty determination, dated 
July 3, 1984.  



The reports shows that the Appellant was on active duty for 
training with the Texas Army National Guard, authorized under 
32 U.S.C.A. § 503, when on July 1, 1984, the Appellant 
stepped in a hole, while training, and hurt his right lower 
leg.  The finding by a physician was "myotosis" of the 
right thigh.  On July 2 and 3, 1984, the Appellant reported 
to sick call and complained of pain in the right lower leg 
and up to the thigh.  Each time, he was given medication and 
returned to duty.  The Company Commander, who made the line 
of duty determination, remarked that there was no witness to 
the accident and found that the injury was incurred in the 
line of duty.  

The service treatment records for the period of active duty 
for training in August 1985 show that on August 4, 1985, the 
Appellant complained of right leg pain. He stated that he had 
injured his right leg during active duty for training in 1984 
and that he had had pain and occasional swelling for one 
year.  The pertinent finding was tenderness in the area of 
the right tibia.  On an orthopedic consultation, two days 
later, the Appellant complained of pain in the right calf 
with radiation into the thigh and buttock.  He stated that he 
had missed work on his civilian job with a public utility.  
X-rays of the tibia were negative.  The sensory and motor 
examinations were normal.  The straight leg raising test to 
determine an underlying herniated disk was negative, except 
for pain in the right calf.  The physician found no objective 
abnormality and the assessment was right leg pain of unknown 
etiology.  The Appellant was found fit for duty, but he was 
placed on a temporary physical profile for two weeks because 
of right leg pain with running at his own pace and tolerance 
and no lifting over 20 pounds.  

In April 1986, the Appellant filed an application for VA 
compensation or pension, claiming that he had injured his 
right lower leg in July 1984 and that he had not been treated 
for it since service.  The Appellant did not respond to the 
RO's request for evidence in connection with his original 
claim, and the claim is deemed abandoned under 38 C.F.R. 
§ 3.158 (no further action will be taken unless a new claim 
is received). 



Private medical records, dated in June 1988, show that the 
Appellant was evaluated for right leg pain and backache.  It 
was noted that the Appellant had been working for a public 
utility for about five years and that five days before the 
evaluation the Appellant was working, shoveling in a hole, 
when he experienced a sudden acute pain in his back, for 
which he was taken to an emergency room and he was given bed 
rest.  On the day of the evaluation, the Appellant complained 
of pain in his back and leg with onset within the last week.  

On neurological examination, the Appellant was in acute 
distress.  There were paraspinal muscle spasms.  The 
Appellant complained of pain around the sacroiliac joint, 
going to the hip and just below the knee.  The straight leg 
raising test produced right-sided back pain.  The diagnosis 
was acute back sprain, spasm of the right paraspinal muscles, 
and possible herniated nucleus pulposus.  

When the Appellant was seen in July 1988 the straight leg 
raising test was positive on the left side. A CT scan showed 
a herniated disc at L4-L5.  And the Appellant underwent right 
partial hemilaminectomy of L4, a right foraminotomy at L4-L5, 
and removal of the disc at L4-L5.  On the tissue report, the 
diagnosis was disc material showing disruption and 
degenerative changes.  The records revealed that the Veteran 
filed a workers' compensation claim for the industrial 
injury.  In January 1994, because of an unstable back the 
Appellant had a spinal fusion from L4 to S1.

In a statement in July 2003, the Appellant stated that in 
July 1984 he fell and injured his leg and back and that he 
had continuous back pain. 

In August 2003, the Appellant filed a new claim of service 
connection for a low back disability, stating that he injured 
his low back in July 1984.  In an accompanying statement, the 
Appellant stated that he told his sergeant about the injury 
and thereafter he failed to attend his National Guard drills 
because of the pain. 



On VA examination in March 2004, the Appellant stated that 
after the injury in July 1984 he always had low back pain and 
right leg pain and he had difficulty with his National Guard 
training.  The diagnosis was ankylosis of the lumbar spine, 
following surgery in 1994.  He stated that he continued to 
have symptoms after 1986 and through 1988.  

The VA examiner found no evidence of back symptomatology in 
1984 or in 1985 and it was not until 1988 that there was 
documentation of spinal symptoms.  The VA examiner stated 
that there was no documentation of a cause and effect 
relationship between the 1984 leg injury and the spinal 
symptoms in 1988 and concluded that there was no association 
between the original injury in 1984 and the subsequent 
development of back symptoms. 

In a statement in August 2004, M.Y., a superintendent at the 
public utility, where the Appellant worked, stated in 1984 
the Appellant was hired and on arrival the Appellant 
complained of continuous back and leg pain after an injury 
while on military training.  M.Y. stated that the Appellant 
twice had back surgery because of the injury. 

In a statement in August 2004, the Appellant stated that in 
1984 he fell and injured his back, right leg and thigh and 
that a sergeant had witnessed the fall. 

In a statement in February 2005, J.M.A., a member of the 
Appellant's National Guard unit, stated that he saw the 
Veteran fall into a hole during active duty for training and 
removed the Veteran from the hole, after which the Veteran 
complained of back and leg pain.  

In a statement in February 2005, a private physician, J.K., 
MD, who performed the first back surgery expressed the 
opinion that it was possible that the Appellant could have 
injured [his back] in July 1984.    



Current Application

Although the prior rating decision of March 2004 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  
38 U.S.C.A. §§ 7105(c) and 5108. 

As the application to reopen the claim of service connection 
was received in November 2006, the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The basis for the decision in March 2004, denying the claim 
of service connection for a low back disability, was that the 
current low back disability was not demonstrated to have had 
its onset in service to include an in-service injury.



Additional Evidence 

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, evidence that 
etiologically links the current low back disability to 
service. 

On the claim to reopen, the additional evidence includes the 
following:

In October 2006, a private physician, J.A.C., MD., stated 
that he examined the Appellant and he had reviewed the VA 
claims file.  The private physician expressed the opinion 
that it was at least as likely as not that the current low 
back disability, residuals of two surgeries, was 
etiologically related to the in-service injury.  The private 
physician explained that: 

1). The Appellant had a serious fall into a hole in 
service and when he hit the ground he injured his back, 
and that this was a classic known mechanism for a disc 
herniation or other spinal injury. 

2). The Appellant gave a history of low back pain since 
July 1984 and of sudden aggravation in June 1988. 

3). Follow members of the National Guard and employer 
asserted that the Appellant complained of low back pain 
ever since his fall. 

4). The X-ray and myelogram order in July 1988 noted 
"persistent low back pain," but it is not known 
whether the persistence was for four years or one month. 

5). The pathology (tissue) report in 1988 revealed disc 
material showing disruption and degenerative changes, 
which were unusual for the Appellant's age and more 
consistent with a ruptured disc in 1984, steadily 
declining with a final rupture in 1988.    

As the additional evidence contains a medical opinion that 
etiologically links the Veteran's current low back disability 
to the service, the evidence relates to the unestablished 
fact necessary to substantiate the claim, that is, evidence 
that the current low back disability had its onset in 
service, the absence of which was the basis for the prior 
denial of the claim, constituting new and material evidence, 
which raises a reasonable possibility of substantiating the 
claim, and the claim is reopened.  38 U.S.C.A. § 5108.  The 
credibility, not the weight or probative value of the 
evidence, is presumed for the sole purpose of reopening the 
claim. 

Merits Determination

In addition to the medical opinion, the additional evidence 
consists of the following:  

In a statement, dated in January 2003, F.L., stated that he 
was in the National Guard and that he had worked with the 
Appellant at the public utility.  He stated that on the job 
the Appellant was taking pills because of back and leg pains.  

In a statement in July 2004, A.M., stated that he was in the 
National Guard and that he had worked with the Appellant at 
the public utility and that he became aware of the 
Appellant's injury when he returned from National Guard 
training and that the Appellant would often complain of back 
pain.  

In a statement in January 2005, R.R., stated that he was in 
the National Guard and that he had worked with the Appellant 
at the public utility and that he became aware of the 
Appellant's injury when the Appellant told him about it and 
that the Appellant was taking medication for his back.

In April 2007, the RO requested a clarifying opinion from the 
VA examiner, who conducted the VA examination in March 2004.  
The VA summarized the evidence of record to include the 
service treatment records, post-service medical evidence, and 
statement of the private physician, J.A.C., MD.  



The VA examiner explained that while a muscular injury to the 
Appellant's right thigh was recorded in service in July 1984 
and calf pain was noted in 1985, on orthopedic examination in 
August 1985, there were no objective findings, only 
subjective complaints of pain and the Appellant was found fit 
for duty.  Moreover, the service treatment records contained 
no finding, pertaining to the back, and there were no 
complaints of back problems until the back injury in June 
1988.  The VA examiner concluded that there was no evidence 
to substantiate the claim of service connection for a back 
condition, as the back injury in 1988 was the true nexus of 
the Appellant's low back pain.  

In April 2009, the Appellant testified that he injured his 
back in service when he fell in a hole.  He asserted that he 
complained about the back pain in service, but he was 
ignored.  He denied medical treatment for his back prior to 
1988.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131. 

The term "active service" includes any period of active duty 
for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).

Active duty for training includes full-time duty performed by 
members of the National Guard of any State under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22)(C); 
38 C.F.R. § 3.6(a), (c)(3). 

The Appellant served in the Texas Army National Guard from 
October 1981 to May 1986 with periods of active duty for 
training from May 1982 to August 1982 and in June and July 
1984, authorized under 32 U.S.C. § 503, which qualifies 
as active service for the purpose of VA disability 
compensation under38 U.S.C.A. § 101(22)(C) and 38 C.F.R. 
§ 3.6(a) and (c)(3).  He also had a period of active duty for 
training in August 1985.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
preexisting such service, was aggravated by active service.  
This may be accomplished by affirmatively showing inception 
or aggravation during active service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in active service.  38 C.F.R. § 3.303(d).

Analysis

The Appellant asserts that he injured his low back in July 
1984 during a period of active duty for training and that he 
has experienced ongoing back pain since the injury, resulting 
in his current low back disability, including the residuals 
of two back surgeries and ankylosis of the lumbar spine. 

Records of the Texas Army National Guard documented that the 
Appellant sustained an injury to the right lower leg and 
right thigh in July 1984 during a period of active duty for 
training, but the records do not contain a complaint, 
finding, history, treatment, or diagnosis of a low back 
abnormality or injury. 

On the basis of the records of the Texas Army National Guard 
a low back disability was not affirmatively shown during 
active service and service connection is not established 
under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a).

Although the records of the Texas Army National Guard do not 
document a low back disability, the Appellant is competent to 
describe symptoms of an injury, which he described in 
statements beginning with his original application for 
service connection for a low back disability in 2003.  

As the records of the Texas Army National Guard lack the 
documentation of the combination of manifestations sufficient 
to identify a low back disability and sufficient observation 
to establish chronicity during service, and as chronicity in 
service is not adequately supported by the records of the 
Texas Army National Guards, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

On the question of continuity of symptomatology, the evidence 
in favor of continuity consists of the Appellant's statements 
and testimony.  In July 2003, the Appellant stated that in 
July 1984 he fell and injured back and that he had continuous 
back pain.  In August 2003, the Appellant filed a new claim 
of service connection for a low back disability, stating that 
he injured his low back in July 1984 and thereafter he failed 
to attend his National Guard drills because of the pain, 
implying continuity of symptomatology.  On VA examination in 
March 2004, the Appellant stated that after the injury in 
July 1984 he always had low back pain and he had difficulty 
with his National Guard training.  In October 2006, a private 
physician stated that the Appellant gave a history of low 
back pain since July 1984. In April 2009, the Appellant 
testified that he injured his back in service when he fell 
and that that he had complained about the back pain in 
service, but he was ignored.  

The evidence against continuity consists of the 
contemporaneous records of the Texas Army National Guard, 
which contain no complaint, finding, history, treatment, or 
diagnosis of a low back abnormality in July 1984.  A year 
later in August 1985, the service treatment records for the 
period of active duty for training show that the Appellant 
complained of right leg pain.  He stated that he had injured 
his right leg during active duty for training in 1984 and 
that he had had pain and occasional swelling for one year.  
On an orthopedic consultation, two days later, the Appellant 
complained of pain in the right calf with radiation into the 
thigh and buttock.  There was no complaint or history of a 
low back injury or symptoms. 

In April 1986, the Appellant filed an application for VA 
compensation or pension, claiming that he had injured his 
right lower leg in July 1984 and that he had not been treated 
for it since service.  He did not seek service connection for 
a low back disability.  Private medical records, dated in 
June and in July 1988, show that the Appellant was evaluated 
for right leg pain and backache.  There was no history of 
back injury in active service or of back symptoms since 1984. 

The record shows that the Appellant first complained of acute 
back pain in June 1988, following an incident at work.  The 
absence of continuity of symptomatology from July 1984 to 
June 1988 interrupts continuity.  Moreover, on several 
occasions since July 1984, namely, in August 1985 and in 
April 1986 on the application for VA benefits and in June and 
July 1988 in conjunction with his injury on the job, 
resulting in the first of two surgeries, there is not one 
complaint from the Appellant about a low back injury in July 
1984 or of low back symptoms since July 1984.  

Here the evidence of continuity fails because the Appellant's 
assertions of continuity, beginning in 2003, are not credible 
and less probative than the negative contemporaneous evidence 
in July 1984, when affirmatively speaking of his initial 
injury, and the evidence in August 1985, when seeking 
treatment for the residuals of the right leg injury, in April 
1986, when applying for VA benefits for residuals of  the 
right leg injury in July 1984, and in June and July 1988, 
when seeking treatment for acute low back pain after an 
incident at work.  As for the assertion that his back 
complaints were ignored by the National Guard, in April 1986 
and in June and July 1988 in circumstances removed from the 
National Guard, he did not register a complaint of a low back 
injury in July 1984 or of low back symptoms since July 1984.  
For these reasons, the preponderance of the evidence is 
against the claim of service connection by continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (negative 
evidence is to be considered); see Buchanan v. Nicholson, 451 
F. 3d 1331, 1336 (Fed. Cir. 2006) (Absence of medical 
documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible.).

As for service connection based on an initial diagnosed after 
service under 38 C.F.R. § 3.303(d), residuals of a herniated 
disc is not a condition under case law where lay observation 
has been found to be competent to establish a diagnosis or 
the presence of the disability, therefore the determination 
as to the diagnosis or presence of the disability is medical 
in nature, that is, not capable of lay observation.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the diagnosis of residuals of a herniated disc 
was based on clinical findings and CT scan.  For this reason, 
the Board determines that residuals of a herniated disc is 
not a simple medical condition that a lay person is competent 
to identify as a lay person is not qualified through 
education, training, or experience to interpret clinical 
findings or interpret a CT scan.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  



Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, or there is a 
question of medical causation, that is, medical evidence of 
an association or link between residuals of a herniated disc, 
first diagnosed after service, and an injury, disease, or 
event in active service, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Appellant is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation or one that 
is not a simple medical condition, or on medical causation, 
where a lay assertion on medical causation is not competent 
evidence.  

For this reason, the Board rejects the Appellant's statements 
and testimony as competent evidence to establish the presence 
of a herniated disc during active service or to relate the 
current low back disability to the injury in July 1984. 

On the questions of a medical diagnosis, there is no factual 
dispute.  The record shows that in July 1988 the Appellant 
had back surgeries, consisting of a right hemilaminectomy of 
L4, a right foraminotomy at L4-L5, and removal of the disc at 
L4-L5. In January 1994, because of an unstable back, the 
Appellant had a second surgery, consisting of a spinal fusion 
from L4 to S1. 

On the question of medical causation, there is competent 
medical evidence in favor of the claim and competent medical 
evidence against the claim.



As for the favorable competent evidence, a private physician, 
J.A.C., MD., expressed the opinion that it was at least as 
likely as not that the current low back disability, residuals 
of two surgeries, was etiologically related to the in-service 
injury.  

The Board discounts the opinion for the following reasons.  

The private physician has relied on the fact that the 
Appellant fell into a hole in active service and he hit the 
ground, injuring his back, the record actually shows that he 
stepped in a hole and hurt his right lower leg and right 
thigh.  There is no evidence of back injury in July 1984 by 
the Appellant's complaint or in the line-of-duty 
determination.  The record show that the Appellant first 
referred to a back injury in 2003, nearly 20 years after the 
injury in 1984.  As the record contradicts the fact relied on 
by the physician to form the basis of the opinion, the 
opinion is of little probative value. 

The private physician also relied on the fact the Appellant 
gave a history of low back pain since July 1984, which the 
Board has already rejected the Appellant's assertion of 
continuity as not credible. 

The private physician also relied on the fact that members of 
the National Guard and an employer asserted that the 
Appellant complained of low back pain ever since his fall.  

In a statement, dated in January 2003, F.L., stated that he 
was in the National Guard and that he had worked with the 
Appellant at the public utility.  He stated that on the job 
the Appellant was taking pills because of back and leg pains.  
In a statement in August 2004, M.Y., a superintendent at the 
public utility, where the Appellant worked, stated in 1984 
the Appellant was hired and on arrival the Appellant 
complained of continuous back and leg pain after an injury 
while on military training.  In a statement in July 2004, 
A.M., stated that he was in the National Guard and that he 
had worked with the Appellant at the public utility and that 
he became aware of the Appellant's injury when he returned 
from National Guard training and that the Appellant would 
often complain of back pain.  

In a statement in January 2005, R.R., stated that he was in 
the National Guard and that he had worked with the Appellant 
at the public utility and that he became aware of the 
Appellant's injury when the Appellant told him about it and 
that the Appellant was taking medication for his back.  

The lay statements that purport to establish continuity are 
inconsistent with the negative evidence of record, which the 
Board finds outweighs any assertion of continuity.  As 
previously explained, continuity fails in light of the 
negative contemporaneous evidence in July 1984, when 
affirmatively speaking of his initial injury, and the 
evidence in August 1985, when seeking treatment for the 
residuals of the right leg injury, in April 1986, when 
applying for VA benefits for residuals of the right leg 
injury in July 1984, and in June and July 1988, when seeking 
treatment for acute low back pain after an injury at work.  

In a statement in February 2005, J.M.A., a member of the 
Appellant's National Guard unit, stated that he saw the 
Veteran fall into a hole during active duty for training and 
removed the Veteran from the hole, after which the Veteran 
complained of back and leg pain.  The Board finds the 
statement not credible because it is internally inconsistent 
with the line-of-duty determination as the Company Commander 
remarked that there was no witness to the injury. 

The private physician also referred to the notation of 
"persistent low back pain" in the X-ray and myelogram order 
in July 1988, but he admitted the antecedent to the 
persistent pain was not known.  The statement of "persistent 
low back pain" itself has no probative value on the question 
of continuity because the statement is unenhanced by any 
additional medical comment that relates the "persistent low 
back pain" to 1984.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (Information unenchanced by any additional medical 
comment is not competent medical evidence). 



Lastly, the private physician stated that pathology (tissue) 
report in 1988 revealed disc material showing disruption and 
degenerative changes, which were unusual for the Appellant's 
age and more consistent with a ruptured disc in 1984, 
steadily declining with a final rupture in 1988.   

Here the physician assumes the Appellant suffered a disc 
injury in 1984.  First, the evidence does not establish that 
the Appellant actually suffered a back injury in July 1984.  
Also a year later on evaluation in 1985, the pertinent 
finding was tenderness in the area of the right tibia.  On an 
orthopedic consultation, the Appellant complained of pain in 
the right calf with radiation into the thigh and buttock.  
The sensory and motor examinations were normal.  The straight 
leg raising test to determine an underlying herniated disk 
was negative.  The physician found no objective abnormality 
and the assessment was right leg pain of unknown etiology.  

This contrasted with the clinical presentation in June 1988, 
when the Appellant was evaluated for right leg pain and 
backache.  It was noted that five days before the evaluation 
the Appellant was working, shoveling in a hole, when he 
experienced a sudden acute pain in his back.  On the day of 
the evaluation, the Appellant complained of pain in his back 
and leg with onset within the last week.  On neurological 
examination, the Appellant was in acute distress.  There were 
paraspinal muscle spasms.  The Appellant complained of pain 
around the sacroiliac joint, going to the hip and just below 
the knee.  The straight leg raising test produced right-sided 
back pain.  The diagnosis was acute back sprain, spasm of the 
right paraspinal muscles, and possible herniated nucleus 
pulposus.  

In other words, neither the Appellant's contemporaneous 
complaints in 1984 nor the clinical presentation in 1985 was 
associated with the injury in July 1984 or to back pathology.  
Moreover, the competent evidence against the claim consists 
of the opinion of the VA examiner, who found no evidence of 
back symptomatology in 1984 or in 1985 and it was not until 
1988 that there was documentation of spinal symptoms and that 
there was no association between the original injury in 1984 
and the subsequent development of back symptoms.  

As for the statement in February 2005 by a private physician, 
J.K., MD, who performed the first back surgery, that it was 
possible that the Appellant could have injured [his back] in 
July 1984.   The Board rejects the opinion because the 
opinion is expressed in the term of a "possibility," the 
equivalent of "may," which implies that it is also "not 
possible" and it is too speculative to establish a medical 
nexus. Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).

The remaining relevant evidence of record is the opinion of a 
VA examiner, addressing the question of medical causation, 
the VA examiner explained that while a muscular injury to the 
Appellant's right thigh was recorded in service in July 1984 
and calf pain was noted in 1985, on orthopedic examination in 
August 1985, there were no objective findings, only 
subjective complaints of pain and the Appellant was found fit 
for duty.  The VA examiner also stated that the service 
treatment records contained no finding, pertaining to the 
back, and there were no complaints of back problems until the 
back injury in June 1988.  The VA examiner concluded that 
there was no evidence to substantiate the claim of service 
connection for a back condition, as the back injury in 1988 
was the true nexus of the Appellant's low back pain.

The Board finds the medical opinion of the VA examiner highly 
probative on the question of whether the Veteran's low back 
condition is related to service, which is evidence against 
the claim, because the opinion was based on the significant 
facts in the record and a rationale was provided to support 
the opinion, which was also consistent with the significant 
facts in the record.  Nieves- Rodriquez v. Peake, 22 Vet. 
App. 295 (2008).

For the above reasons, service connection is not established 
under 38 C.F.R. § 3.303(d). 



As the Board may consider only competent, independent medical 
evidence to support its finding as to a question of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, as the Board discounts the only favorable 
medical evidence for the reasons articulated, and as the 
remaining competent medical evidence on the question of 
medical causation opposes the claim, outweighing the 
favorable evidence, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

A Total Disability Rating

VA will grant a total disability rating for compensation 
based on unemployability when the evidence shows that a 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Since the Appellant does not have a service-connected 
disability, there is no factual or legal basis for the claim, 
and as a matter of law, the criteria for a total disability 
rating have not been met.  

                                                                         
(The Order follows on the next page.)





ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened and 
to this extent only the appeal is granted.

On the merits of the claim, service connection for a low back 
disability, residuals of a herniated disc at L4-L5 with 
ankylosis of the lumbar spine is denied.
 
A total disability rating for compensation based on 
individual unemployability is denied.



___________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


